

Exhibit 10.4


Employment Contract
Harvey Pride, Jr.
April 11, 2008-April 11, 2010


1.           THE PARTIES


This is an agreement between Harvey Pride, Jr. (hereinafter referred to as
“you”) and Lakeland Industries, Inc., a Delaware corporation with principal
place of business located at 701-7 Koehler Avenue, Ronkonkoma, NY 11779-7410
(hereinafter the “Company”).


2.           TERM; RENEWAL


The term of the agreement shall be for a 2 year period from April 11, 2008
through and including April 11, 2010.


3.           CAPACITY


You shall be employed in the capacity of Senior Vice President of Manufacturing
of Lakeland Industries, Inc. and such other title or titles as may from time to
time be determined by the Board of Directors of the Company.


You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.


4.           COMPENSATION


As full compensation for your services you shall receive the following from the
Company:


 
a.
A base annual salary of $220,000.00 per year payable bi-weekly; and

 
b.
Participation when eligible in any of the Company’s Pension, Profit Sharing, and
401 (K) plans when any such plans have or become effective:

 
c.
Such other benefits as are consistent with the personnel benefits provided by
the Company to its officers and employees; provided however that your vacation
shall be for a period of no more than 20 business days. It is understood that no
more that (2) weeks consecutive weeks of vacation shall be taken by you at any
one time; and

 
d.
An adjustment in the way car allowances or leases are paid which will require a
gross up in W-2 wages of $9,000 covering all vehicle expenses except fuel.

 
e.
An annual discretionary bonus not less than $10,000 payable May 25, 2009 as set
forth in this agreement:

 
i.
Mexico shall achieve its $500,000 in savings as compared with FY07 costs as per
Jim Drumgoole and Greg Pontes spreadsheet analyzing and savings as projected by
September 30, 2009, (a) by the addition of Uniland and Hi-visibility high China
tariff products to the product mix, not by moving low China tariff products back
to Mexico, (b) increasing labor efficiencies to 100% or above.


 
 

--------------------------------------------------------------------------------

 

 
ii.
Inventory turn times at Decatur and Mexico (being Disposables, Highland,
Chemland) shall increase to 3 times a year and finished goods turns to 5 times a
year. This may not be completely achievable, but for bonus purposes the Board
will look at this on a sliding scale. (i.e. improvement over what it is today as
at 1/31/08)

 
iii.
Monitoring North American slow moving or excess inventory. This will be measured
by reserves or write-offs already taken for FY08 versus FY09. No charitable
contributions to be made.

 
iv.
Reducing USA unit cost of purchased raw materials, components and services on an
apples to apples basis. Such calculations shall be determined by one of the
Company’s outside auditors. The above goals will be further spelled out orally
and/or by memos on a case by case basis. 50% of your bonus will be based upon
the above as measured by the Compensation Committee of the Board of Directors.
Such bonus will be in cash.



For FY 2009


By May 25th of each year commencing in 2009, you may be awarded a discretionary
bonus based on an increase in after tax earnings measured from the prior year
end. Said bonus shall be calculated as follows: for each penny increase in
earnings after tax from $0.70 up to $0.93, a bonus of $1,000 and thereafter $500
of restricted stock with adjustments for stock splits or dividends or other such
dilution in EPS during the fiscal year. New bonus targets for FY2010 will be set
by April 2010 and shall be attached hereto as addendum.


5.            NON-COMPETITION


During the term of this agreement and for two years thereafter, you shall not
either directly or indirectly as an agent, employee, partner, stockholder,
director, investor, or otherwise engage in any activities in competition with
the activities of the Company.  You shall also abide by the Code of Ethics
Agreement and other Corporate Governance Rules as displayed on the Company’s Web
Page.  You shall disclose prior to the execution of this agreement (or later on
as the case may be) all outside business relationships, interests, investments,
enterprises, that you presently have or contemplate entering into or enter into
in the future that might affect your time spent on the business interests and
your employment responsibilities to Lakeland, and/or loyalties to Lakeland.


6.            CONFIDENTIALITY


Except as required in your duties to the Company you shall not at any time
during your employment and for a period of 5 years thereafter directly or
indirectly use or disclose any confidential information relating to the Company
or its business which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.


7.            TERMINATION


You or the Company may terminate your employment prior to the end of the Term
for any reason upon written notice to the other party in accordance with the
following provisions:

 
 

--------------------------------------------------------------------------------

 

 
(a)
Death.  Your employment shall terminate on the date of your death.  Your Base
Salary (as in effect on the date of death) shall continue through the last day
of the month in which your death occurs.  Payment of your Base Salary shall be
made to your estate or your beneficiary as designated in writing to the
Company.  Your estate or designated beneficiaries as applicable shall also
receive a pro-rata portion of the Annual Bonus, if any, determined for the
fiscal year up to and including the date of death which shall be determined in
good faith by the Compensation Committee of the Board of Directors.  Your
beneficiaries shall also be entitled to all other benefits generally paid by the
Company on an employee’s death.



 
(b)
Disability.  Your employment shall terminate if you become totally
disabled.  You shall be deemed to be totally disabled if you are unable, for any
reason, to perform any of your duties to the Company for a period of ninety
consecutive days, or for periods aggregating 120 days in any period of 180
consecutive days.



 
(c)
Other Termination.  Should you decide to leave the Company, you will provide the
Company with 45 days written notice.  Should the Company decide to terminate you
for any reason it shall have the right to buy out your contract rights herein
for 6 months base pay and any commissions and bonus due you on the date of
termination and  shall determine same by what you would have been paid in salary
for 6 months after the date of termination calculated from the prior six months
of salary, all concomitant with your execution of the Company’s standard
severance agreement.



8.            NOTICES


Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and by certified mail, return
receipt requested and mailed to the Company at its headquarters at 701-7 Koehler
Avenue, Ronkonkoma, NY 11779-07410 or to you at your business address at 202
Pride Lane, Decatur, AL 35603.


9.            WAIVER OR MODIFICATION


No waiver or modification in whole or in part of this agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.


10.           SEPARABILITY


Any provision of this agreement or non-competition or confidentiality sections
(the “Agreement”) which is unenforceable or invalid in any respect in any
jurisdiction shall be ineffective in such jurisdiction to the extent that it is
unenforceable or invalid without effecting the remaining provisions hereof which
shall continue in full force and effect.  The unenforceability or invalidity of
any provision of the agreement in one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 



11.           HEADINGS


The headings contained in this agreement are for convenience only and shall not
affect, restrict or modify the interpretation of this Agreement.


12.           CONTROLLING LAW


This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed therein
and you agree to the exclusive jurisdiction and venue of the federal or state
courts located in the
State of New York on any legal issues arising out of this contract and you agree
that such judgments as rendered by New York courts shall be transferable and
binding in all other American courts of competent jurisdiction.





 
LAKELAND INDUSTRIES, INC.
 
COMPENSATION COMMITTEE
             
By:
/s/ Eric O. Hallman
   
      Eric O. Hallman, Chairman
             
By:
/s/ John J. Collins
   
      John J. Collins
     
AGREED AND ACCEPTED:
     
By:
/s/ Michael Cirenza
   
      Michael Cirenza
/s/ Harvey Pride, Jr.       
   
Harvey Pride, Jr.
   
Sr. Vice President
By:
/s/ A. John Kreft
   
      A. John Kreft
             
By:
/s/ Stephen M. Bachelder
   
      Stephen M. Bachelder
     














 
 

--------------------------------------------------------------------------------

 
